Citation Nr: 0501986	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  04-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, son and daughter




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In connection with this appeal, the appellant testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in September 2004.  A transcript of that hearing is 
associated with the claims file.  

Review of the claims file reflects that the appellant has 
raised the issue of entitlement to compensation benefits for 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151.  Inasmuch as this issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that the veteran's service connected 
psychoneurosis and multiple residuals of gunshot wounds 
contributed to the cause of his death.  During the veteran's 
lifetime, service connection was in effect for 
psychoneurosis, anxiety state; residuals of gunshot wound to 
muscle groups V and XV, with retained foreign bodies; and 
residuals of gunshot wound to muscle groups XII and XIV.  

The RO denied service connection for the cause of the 
veteran's death, noting that the evidence of record fails to 
establish a relationship between the veteran's military 
service and his death.  However, the RO failed to address the 
question of whether any of the veteran's service connected 
disorders were contributory factors to the cause of death.  
Specifically, the question of whether the veteran's 
psychoneurosis and/or residuals of gunshot wounds contributed 
to his immediate or underlying causes of death is a medical 
determination which must be made from the record, without 
resort to independent medical judgment by the RO.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board 
finds that a VA medical review of the veteran's claims file 
and an opinion with respect to the relationship, if any, of 
the veteran's service connected disorders and his cause or 
causes of death is necessary under 38 U.S.C.A. § 5103A(d).

At the September 2004 hearing before the undersigned, it was 
suggested that a complete copy of the veteran's terminal 
treatment records have not been obtained.  These records must 
be obtained and considered in connection with this appeal.

VA's duties under the VCAA include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Upon consideration of 
the veteran's service medical records, VA examination 
reports, his terminal hospitalization and autopsy reports, 
and the September 2004 hearing testimony by and on behalf of 
the appellant, the Board believes that a medical opinion is 
necessary regarding the relationship, if any, between the 
veteran's service-connected disabilities and the cause of his 
death.


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who treated the veteran prior to his 
death.  After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The attention of the RO is 
specifically directed to any treatment 
records, to include a complete copy of 
his terminal treatment records, available 
from the VA Medical Center in Columbia, 
Missouri.  

3.  Thereafter, the RO should forward the 
claims folder to an appropriate VA 
medical specialist for the purpose of 
obtaining an opinion regarding the cause 
of the veteran's death.  The physician 
should provide an opinion as to whether 
it is at least as likely as not that any 
of the veteran's service connected 
disorders contributed to the cause of the 
veteran's death.  

Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that retained foreign 
bodies from the veteran's gunshot wounds 
caused a fever which contributed 
substantially and materially to cause the 
veteran's death.  In rendering this 
medical opinion, the examiner should 
specifically reference the evidence of 
record and provide a complete rationale 
for any opinion expressed.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



